     Case 3:21-cv-00005-MMD-WGC Document 25 Filed 06/14/21 Page 1 of 1


1

2

3                               UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6      HARVEY DEANDRE MCDANIELS,                       Case No. 3:21-cv-00005-MMD-WGC

7                                      Petitioner,                   ORDER
              v.
8
       NDOC WARDEN GITTERE, et al.,
9
                                   Respondents.
10
11

12           On June 10, 2021, Respondents filed an answer to Petitioner Harvey DeAndre
13    McDaniels’ pro se 28 U.S.C. § 2254 petition. (ECF No. 16.) The answer was sent to
14    McDaniels’ address of record at Ely State Prison (“ESP”). ESP personnel indicated that
15    McDaniels is not currently in ESP custody but has been transferred to Warm Springs
16    Correctional Center (“WSCC”).
17           It is therefore ordered that the Clerk of Court send a courtesy copy of the answer
18    (ECF No. 16) to McDaniels at WSCC.
19           It is further ordered that McDaniels update his address of record within 14 days of
20    the date of this Order.
21           DATED THIS 14th Day of June 2021.
22

23                                                     MIRANDA M. DU, CHIEF JUDGE
                                                       UNITED STATES DISTRICT COURT
24

25

26

27
28
